COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



MELISSA NUNEZ MARCELLO, 


§


 




 


 


No. 08-11-00296-CV




Appellant,


§


 




 


 


Appeal from the




v. 


§


 




 


 


65th Judicial
  District Court




 


§


 




ALTON MARCELLO,


 


of El Paso
  County, Texas




 


§


 




Appellee.


 


(TC# 2010CM6094)




 


§


 



 
MEMORANDUM OPINION
 
This
appeal is before the Court on its own motion to determine whether the appeal
should be dismissed for want of prosecution. 
Melissa Nunez Marcello filed her notice of appeal from a decree of
divorce on October 7, 2011.  The clerk’s
record was timely filed on November 3, 2011, but the reporter’s record, due to
be filed on November 8, 2011, has not been filed.  On December 12, 2011, we notified Appellant
by letter that the court reporter had informed the Court that Appellant had not
requested that he prepare the record nor had she made financial arrangements to
have the record prepared.  See Tex.R.App.P.
34.6(b)(1).  We directed Appellant to
notify the Court within ten days regarding the arrangements she had made or
intended to make for preparation of the reporter’s record, or alternatively,
notify the Court if she would not be requesting preparation of the reporter’s
record.  We further informed Appellant
that if she failed to respond to our inquiry, the appeal would be considered on
the clerk’s record and the briefs.  See Tex.R.App.P.
37.3(c).  We have received no
communication from Appellant.  On January
4, 2012, we informed Appellant by letter that the appeal would be dismissed for
want of prosecution because she had not filed her brief by the due date or
requested an extension of time unless she showed grounds for continuing the
appeal within ten days from the date of the letter.  See
Tex.R.App.P. 38.8(a)(1), 42.3(b),
(c).  Appellant has not responded to our
inquiry.  Pursuant to Rules 38.8(a)(1)
and 42.3(b) and (c), we dismiss the appeal for want of prosecution.
 
                                                                        GUADALUPE
RIVERA, Justice
January 25, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.